Citation Nr: 0607021	
Decision Date: 03/10/06    Archive Date: 03/23/06

DOCKET NO.  04-20 622A	)	DATE
	)

On appeal from the
Department of Veterans Affairs Northern California Health 
Care System in Martinez, California


THE ISSUE

Entitlement to unreimbursed medical expenses.


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active service from September 1942 to 
September 1945.  He died in September 2005.  He died in 
September 2005.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 determination by the VA Northern 
California Health Care System in Martinez, California.


FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
September 1942 to September 1945.

2.  In January 2006 the Board was notified by the Department 
of Veterans Affairs (VA) Regional Office, Oakland, 
California, that the veteran died on September [redacted], 2005.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2005).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2005).


ORDER

The appeal is dismissed.



		
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


